Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 and 12-21 are currently pending and are allowed. 

Response to Arguments
Applicant’s arguments and amendments, filed June 22, 2021, with respect to the claims objections have been fully considered and are persuasive.  The claim objection to claim 4 has been withdrawn. 
Applicant’s arguments and amendments with respect to the claims Section 101, 102, and 103 rejections have been fully considered and are persuasive.  The Section 101, 102, and 103 rejections of claims 1-10 and 12-21 have been withdrawn.
With regards to Section 101, the amendments to the claims make it clear that the Section 101 rejection has been overcome as, under Step 2A, Prong 2, the previously recited abstract idea is at least integrated into a practical application.  In that regard, the clarification of the scope of the social networking system as including a newsfeed interface and a discovery service interface affordance in a visual representation of the social media post made by the additional user when the additional user is participating in the discovery service such that the social media post is visually distinct evidences that the claims are directed to an improvement in the functioning of a computer, and that the other data used by the system, such as the at least one set of information that is associated with the discovery service and that is designated as private to the participant, are also being implemented and integrated into the same technological improvements to a computerized social networking system. As such, the Section 101 rejection has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The preamble of Claim 20 is amended to read “A non-transitory computer-readable medium comprising:”. 
Authorization for this examiner’s amendment was given in an interview with Roger Smith, 75184, on December 13, 2021.

Allowable Subject Matter
Claims 1-9, 14-18, and 20 were rejected under 35 U.S.C. § 102 as allegedly being unpatentable over U.S. Patent No. 10,320,734 to Mishra et al. With regards to the Section 102 rejection and in view of the other cited art, and with reference to the amendments to the claims filed on June 22, 2021, while Mishra et al. describes an interface between a dating system and a social media interface, neither describe “while providing the friend of the participant with access to the portion of the set of information and when visually representing a social media post made by an additional user of the social networking system to the friend within a newsfeed interface of the social networking system, including a discovery service interface affordance in a visual representation of the social media post made by the additional user when the additional user is participating in the discovery service such that the social media post is visually distinct from an additional social media post and made by a further user of the social networking system who is not participating in the discovery service,” as is required in by the amendments to Claims 1, 16 and 20. This feature has been added to the independent claims and renders them allowable. None of the cited references, 
It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120. The examiner can normally be reached Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        
/SANGEETA BAHL/Primary Examiner, Art Unit 3629